Citation Nr: 0930232	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  04-34 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent 
disabling for migraine headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1986 to March 
1993.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In December 2007, the Board issued a decision upholding the 
RO's denial of a rating higher than 10 percent disabling for 
the Veteran's service connected migraine headaches.  The 
Veteran appealed that decision to the Court of Appeals for 
Veterans Claims (Court).  In April 2009, the Court granted a 
Joint Motion for Partial Remand of the Veteran and the 
Secretary of Veterans' Affairs (the Parties), vacating the 
Board's December 2007 decision as to this issue and remanding 
the matter to the Board for compliance with the instructions 
in the Joint Motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

An August 2002 VA psychiatric treatment note documented the 
Veteran's report that "I got my 100% SS disability."  A 
private treatment record signed by "R.J.H.", M.D. in 
September 2002 includes that the veteran "was seen again by 
SS Dept., and again was found to be disabled."  A December 
2002 VA examination of the Veteran's clavicle includes the 
report that the Veteran "has had multiple medical problems 
and is on social security disability at the present time."  
A December 2002 report of a VA cardiac examination includes 
the notation as follows: "At this time, this gentleman is 
disabled from work 100% under social security.  His 
disabilities include migraine headaches, chronic depression, 
GERD, and hypertension."  

During the Board hearing, the Veteran testified that he was 
not aware of any private treatment records that were relevant 
to his claim that were not of record.  Hearing transcript at 
4.  However, there is no indication that the Veteran knew 
whether or not Social Security Disability records had been 
obtained.  

Given that there are repeated references to Social Security 
Administration disability benefits, two of which refer to his 
headaches, the Board finds that any such SSA records must be 
obtained so that a decision can be rendered based on all 
relevant evidence.  

Additionally, the Veteran has not been afforded a VA 
examination with regard to the extent of disability resulting 
from his migraine headaches.  On remand, the Veteran must be 
afforded such examination.  

Accordingly, the case is REMANDED for the following action:

1.  Request from the Social Security 
Administration (SSA) all records related 
to any claim by the Veteran for SSA 
disability benefits, including all medical 
records and copies of all decisions or 
adjudications; and associate the records 
with the claims file.  If no records are 
available, a negative reply must be 
obtained and associated with the claims 
file.  

2.  After any obtained SSA records are 
obtained and associated with the claims 
file, or a negative reply is obtained and 
associated with the claims file, schedule 
the Veteran for a VA examination to 
determine the extent of disability 
resulting from his service connected 
migraine headaches, in accordance with the 
following:  

(a)  The claims file must be provided to 
the examiner and the examiner must review 
the claims file in conjunction with the 
examination.  

(b)  The examiner must explain the 
frequency of the Veteran's headaches and 
must explain whether the headaches are 
prostrating.  The objective basis for this 
finding should be noted.  The report must 
include a discussion of the relevant 
medical history both as documented in the 
claims file and as reported by the 
Veteran.  A rationale must be provided as 
to all of the examiner's findings.  
Conclusions and data without a rationale 
for the findings is not an adequate 
examination.  

3.  After ensuring that the above 
requested development is completed and 
that the examination report is adequate, 
readjudicate the issue on appeal.  If the 
benefit sought is not granted in full, 
provide the Veteran and his representative 
with a supplemental statement of the case 
and allow an appropriate time to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




